DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: An information processing apparatus having a registration unit that registers a redo or erroneous process request.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the process request history registration unit, and a warning output control unit, in claims 5, 6, 7 and 8; the warning output control unit, in claims 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19; and a statistic output unit, in claim 20.
In figure 1 (warning output control unit 40), and/or, in pars 0040, 78, 80, 81, 97, 98, 99, 139, 141, 142-144 (in the USPGPUB version) (warning output control unit 40), is interpreted to read on: a warning output control unit, in claims 5, 6, 7 and 8; and the warning output control unit, in claims 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19.
 statistic output unit”, and/or, in figure 1 (display control unit 46), is interpreted to read on: a statistic output unit, in claim 20.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
1, 2, 3 and 4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1, 2, 5, 6, 7, and 8, recite “process request history registration unit”. The specification, in the abstract, in par 11 and claims 1-2, 5-6, and 7-8 recite process request history registration unit. However, it is unclear, what kind of hardware, structure, software is used to build or design or create the claimed “process request history registration unit”? 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the process request history registration unit, in claims 1, 2, 5, 6, 7, and 8, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, no corresponding structure is found or explained in the specification. Therefore, it is unclear what kind of type of hardware, software, circuitry, structure, programs, instructions or codes are used/build/creating/designed to perform the “process request history registration unit”, claimed in claims 1, 2, 5, 6, 7, and 8?
Claims 3, 4, and 9-20 are rejected because they are dependent on rejected independent claims 1 and 2 and dependent claims 5, 6, 7 and 8.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 2, 5, 6, 7, and 8, recite “process request history registration unit”. The specification, in the abstract, in par 11 and claims 1-2, 5-6, and 7-8 recite process request history registration unit. However, it is unclear, what kind of hardware, structure, software is used to build or design or create the claimed “process request history registration unit”? 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to the process request history registration unit, in claims 1, 2, 5, 6, 7, and 8, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, no corresponding structure is found or explained in the specification. Therefore, it is unclear what kind of type of hardware, software, circuitry, structure, programs, instructions or codes are used/build/creating/designed to perform the “process request history registration unit”, claimed in claims 1, 2, 5, 6, 7, and 8?
Claims 3, 4, and 9-20 are rejected because they are dependent on rejected independent claims 1 and 2 and dependent claims 5, 6, 7 and 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, lines 9-10, recites “which is a past document or similar to a current document that is a target of the current process request”, is unclear, vague and indefinite in the context of the claim. What is the scope of similar? What is the scope of similar is? 
In claim 2, lines 7-11, recites “in a process request history, in a case where a difference exists between image data pertaining to a past process request pertaining to the target document, which is a past document similar to a current document that is a target of the current process request” is unclear, vague and indefinite in the context of the claim. What is the scope of similar? What is the scope of similar is? What is the scope of a difference? What is the scope of a difference exists is? 
Claims 5, 6, 7 and 8 also recites “similar to the current document” is/are unclear, vague and indefinite in the context of the claim. What is the scope of similar? What is the scope of similar is? 
Claims 3-20 are rejected because they are dependent on rejected independent claims 1 and 2 above, and therefore, they are rejected for the same reason(s) (as discussed above in independent claims 1 and 2) by virtue of dependency.  

Claims 1, 2, 5, 6, 7, and 8, recite “process request history registration unit”. The specification, in the abstract, in par 11 and claims 1-2, 5-6, and 7-8 recite process request history registration unit. However, it is unclear, what kind of hardware, structure, software is used to build or design or create the claimed “process request history registration unit”? 
without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the process request history registration unit, in claims 1, 2, 5, 6, 7, and 8, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, no corresponding structure is found or explained in the specification. Therefore, it is unclear what kind of type of hardware, software, circuitry, structure, programs, instructions or codes are used/build/creating/designed to perform the “process request history registration unit”, claimed in claims 1, 2, 5, 6, 7, and 8?
Claims 3, 4, and 9-20 are rejected because they are dependent on rejected independent claims 1 and 2 and dependent claims 5, 6, 7 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3-4 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasawa (US 2011/0289504 A1).
As to claim 1, Murasawa discloses an information processing apparatus (see  par 0033, lines 2-3 “an information processing apparatus”) comprising: a process request history registration unit (see par 33, see CPU 100, ROM 101, RAM 102 and hard disk 103) that registers at least one of information, which indicates that a current process request is a redo process request (see pars 0043, 0044, “redo instruction”, see par 0047, i.e., a new job can be added after the current position pointer has been moved by undo/redo, in this case, the new job is linked next to the job specified by the pointer and existing jobs are deleted from the job list, and see pars 56, 57, 61 and 62, i.e., redo for each process, redo operability of the user, user wants to change red-eye correction, brightness adjustment, job list 1101 may be held, pointers may be held for respective process functions to manage the jobs, a new job adding to the list, redo function, redone, and redo), or  (claim 1 has claimed “registration unit” has two claimed limitations or features or options, in the claimed “registration unit”, the examiner is interpreting “the process request history registration unit” that registers “at least one of” information, which indicates that a current process request is a redo process request, “or”, information, can be interpreted to be any one of the two claimed limitations or features or options. In this case, the examiner is interpreting the information, which indicates that the current process request is a redo process request as discussed and explained above, in order to meet the at least one of the two claimed limitations, and therefore, the claimed limitations of claim 1 is meet) and information, which indicates that a past process request pertaining to a target document is an erroneous process request, in process request history in a case where a process setting for the past process request pertaining to the target document, which is a past document identical or similar to a current document that is a target of the current process request, included in the process request history including the process setting for the past process request and information which indicates the past document that is a target of the past process request, is different from a process setting for the current process request.

As to claim 2, Murasawa discloses an information processing apparatus (see  par 0033, lines 2-3 “an information processing apparatus”) comprising: a process request history registration unit (see par 33, see CPU 100, ROM 101, RAM 102 and hard disk 103) that registers at least one of information, which indicates that a current process request is a redo process request (see pars 0043, 0044, “redo instruction”, see par 0047, i.e., a new job can be added after the current position pointer has been moved by undo/redo, in this case, the new job is linked next to the job specified by the pointer and existing jobs are deleted from the job list, and see pars 56, 57, 61 and 62, i.e., redo for each process, redo operability of the user, user wants to change red-eye correction, brightness adjustment, job list 1101 may be held, pointers may be held for respective process functions to manage the jobs, a new job adding to the list, redo function, redone, and redo), or (claim 1 has claimed “registration unit” has two claimed limitations or features or options, in the claimed “registration unit”, the examiner is interpreting “the process request history registration unit” that registers “at least one of” information, which indicates that a current process request is a redo process request, “or”, information, can be interpreted to be any one of the two claimed limitations or features or options. In this case, the examiner is interpreting the information, which indicates that the current process request is a redo process request as discussed and explained above, in order to meet the at least one of the two claimed limitations, and therefore, the claimed limitations of claim 1 is meet) information, which indicates that a past process request pertaining to a target document is an erroneous process request, in a process request history, in a case where a difference exists between image data pertaining to a past process request pertaining to the target document, which is a past document similar to a current document that is a target of the current process request, included in the process request history including a process setting for the past process request and information which indicates the past document that is a target of the past process request, and image data pertaining to the current process request.

As to claims 3-4, Murasawa discloses wherein the target document is the past document which is the target of the past process request whose process is completed within past predetermined time from current process request input time (see par 0008, the undo/redo function is conventionally implemented by retroactively tracing the a new job can be added after the current position pointer has been moved by undo/redo, in this case, the new job is linked next to the job specified by the pointer and existing jobs are deleted from the job list, and see pars 56, 57, 61 and 62, i.e., redo for each process, redo operability of the user, user wants to change red-eye correction, brightness adjustment, job list 1101 may be held, pointers may be held for respective process functions to manage the jobs, a new job adding to the list, redo function, redone, and redo, and see par 37 the jobs are time-serially linked for each process function, see par 38, times-serially manage the jobs, and see par 54,  saving the process time).

As to claim 19, Murasawa discloses wherein the warning output control unit outputs the warning to the user based on an input frequency of at least one of the erroneous process request (see par 0064, In the first embodiment, a job which causes an error upon executing image processing is also registered in the main job list 501. For this reason, if a job that causes an error is registered, the error occurs every time image processing is executed. An error that occurs upon executing image processing is an error that occurs when, for example, the outside of an image is selected, or the correction degree is set to an unexpected value) or the redo process request for each user based on the process request history identified by the user who inputs the past process request (Since claim 19 recites an input frequency of “at least one of” erroneous process request “or” the redo process request, only one of the two claimed erroneous process request (see par 0064, In the first embodiment, a job which causes an error upon executing image processing is also registered in the main job list 501. For this reason, if a job that causes an error is registered, the error occurs every time image processing is executed. An error that occurs upon executing image processing is an error that occurs when, for example, the outside of an image is selected, or the correction degree is set to an unexpected value).

As to claim 20, Murasawa discloses further comprising: a statistic output unit that outputs statistics which are generated based on the process request history and which are relevant to occurrence of “at least one of” the erroneous process request (see par 0064, In the first embodiment, a job which causes an error upon executing image processing is also registered in the main job list 501. For this reason, if a job that causes an error is registered, the error occurs every time image processing is executed. An error that occurs upon executing image processing is an error that occurs when, for example, the outside of an image is selected, or the correction degree is set to an unexpected value) or the redo process request (see par 41, “Alternatively, the current position pointer may hold the number of times of undo/redo”).

Allowable Subject Matter
Claims 5, 9, 13, 17, 6, 10, 14, 18, 7, 11, 15, 8, 12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claims 5 and 6, the closest prior art of record, namely, Murasawa (US 2011/0289504 A1), does not disclose, teach or suggest, wherein the process request history registration unit - 54 -registers at least information, which indicates that the current process request is the redo process request, in the process request history, and wherein the information processing apparatus further comprises a warning output control unit that outputs a warning with respect to a user who inputs the current process request in a case where a process setting for the redo process request pertaining to the past document, which is identical or similar to the current document, included in the process request history, is different from the process setting for the current process request, as recited in dependent claims 5 and 6.
Claims 9, 13 and 17 would be allowable because they are dependent on claim 5 above.
Claims 10, 14 and 18 would be allowable because they are dependent on claim 6 above.

Regarding dependent claims 7 and 8, the closest prior art of record, namely, Murasawa (US 2011/0289504 A1), does not disclose, teach or suggest, wherein the process request history registration unit registers at least information, which indicates in the process request history, and wherein the information processing apparatus further comprises a warning output control unit that outputs a warning with respect to a user who inputs the current process request in a case where a process setting for the redo process request pertaining to the past document, which is identical or similar to the current document, included in the process request history, is different from the process setting for the current process request, as claimed in dependent claims 7 and 8.
Claims 11, 15, 12 and 16 would be allowable because they are dependent on claims 7 and 8 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0068090 A1) teaches an information processing apparatus includes a user interface, a communication interface, and a controller configured to, in response to receiving via the user interface an instruction to transmit an error notification, refer to one or more error records registered in error history data stored in a memory, each error record representing an error caused in the information processing apparatus, determine whether the one or more error records referred to include at least one error record associated with a previously selected error type, and in response to determining that the one or more error records referred to include the at least one error record associated with the previously selected error type, transmit the error notification to an external device via the communication interface (see abstract).
Regelsberger et al. (US 2017/0066267 A1) teaches registration error information (530), registration error database (535), reference documents (500) and new document (540) (see figure 10).

NAGADOMI et al. (US 2012/0166906 A1) teaches an error correction processing unit and an error correction history recording unit (see abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOV POPOVICI/Primary Examiner, Art Unit 2677